Citation Nr: 0305872	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  92-55 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

[The issue of entitlement to a rating in excess of 20 percent 
for a right knee disorder will be addressed in a later 
decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1989 rating 
decision by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, denied service connection for shoulder pain and 
granted service connection for bilateral pes planus.  In June 
1994 and June 1997 the Board remanded these issues to the RO 
for additional development.  

In a July 1998 rating decision the RO granted an increased, 
10 percent, rating for pes planus, effective from August 16, 
1989, the date of the veteran's initial claim.

[The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 20 percent for a 
right knee disorder pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.]


FINDINGS OF FACT

1.  A chronic left shoulder disability was not manifested in 
service, and any current left shoulder disorder is not shown 
to be related to service.

2.  The veteran's bilateral pes planus is no more than 
moderate in degree.

CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  A rating in excess of 10 percent for bilateral pes planus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in April 2001, 
and the claims were addressed in an October 2002 supplemental 
statement of the case.  The RO has advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents during the course of this appeal.  These documents 
adequately notified the veteran of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.  The VCAA letter in April 2001 also advised the 
veteran of his responsibilities in evidence development.  As 
the veteran has been kept apprised of what he must show to 
prevail in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA provides an amplified duty to assist that requires 
VA make reasonable efforts to obtain records not in the 
custody of a federal government department or agency.  See 
38 C.F.R. § 3.159.  Although the veteran requested assistance 
obtaining private medical records from Dr. J.G. in May 2001, 
an RO request in April 2002 and a follow-up at a new address 
in July 2002 were unsuccessful.  The veteran was notified 
that no response had been received from Dr. J.G. in an 
October 2002 supplemental statement of the case.  Therefore, 
the Board finds further attempts to obtain any additional 
records would be futile.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his claims in October 
1989, July 1994, November 1997, March 1998, and March 1999.  
The Board finds the available medical evidence is sufficient 
for equitable determinations as to these matters.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Service Connection Claim
Factual Background

Service medical records dated in October 1976 show the 
veteran complained of injuries to his right ankle and left 
shoulder while playing combat football.  The examiner noted 
no objective findings as to a left shoulder injury and 
provided no related diagnosis.  The treatment plan included a 
recommendation that the veteran avoid push ups for one week.  
Subsequent service medical records are negative for complaint 
or treatment for a left shoulder disorder.  The veteran's 
July 1979 separation examination revealed a normal clinical 
evaluation of the upper extremities.  The veteran denied 
painful or "trick" shoulder in his July 1979 report of 
medical history.

VA records show the veteran's claim for residuals of a neck 
injury was denied in an April 1983 rating decision.  The 
Board denied reopening the claim in June 1997.

VA medical records dated in August 1989 show the veteran 
complained of pain and stiffness in the neck and right 
shoulder.  The diagnosis was cervical spine syndrome.  On VA 
examination in October 1989 the veteran denied any left 
shoulder problems.  The examiner noted there was no evidence 
of left shoulder pathology.  At his personal hearing in July 
1990 the veteran testified that he experienced pain in the 
neck and shoulders as a result of a whiplash injury during a 
rough jeep ride in 1979.  

Private medical records dated in April 1992 show the veteran 
was treated for neck and interscapular pain following a motor 
vehicle accident in February 1992.  The diagnoses included 
post-traumatic fibromyositis of the lumbosacral, cervical 
paravertebral, and interscapular muscles.

On VA examination in July 1994 the veteran reported he 
injured his left shoulder in a fall during basic training.  
The examiner noted there was no evidence of weakness or 
atrophy to the shoulders.  There was some tenderness to 
palpation at the posterior aspect of the left deltoid 
musculature, but no sulcus sign to the left shoulder.  The 
veteran complained of difficulty scratching his back with his 
left hand.  The examiner stated it was possible the veteran 
had a rotator cuff tear injury to the left shoulder (without 
opinion as to etiology).  X-ray examination revealed 
unremarkable soft tissues with no evidence of fracture, 
dislocation, or significant bone or joint abnormality.

On VA examination in November 1997 the veteran reported he 
injured his left shoulder in a jeep accident in 1979 shortly 
before his separation from active service.  He described 
having experienced a whiplash injury to the neck with 
discomfort down the left arm.  He complained of intermittent 
left shoulder discomfort.  The examiner found the veteran's 
left shoulder was normal and stated his intermittent pain was 
probably due to referral pain from the neck.  X-ray 
examination revealed no soft tissue or bone abnormalities.
On VA examination in March 1999 the veteran reported he 
injured his left shoulder when he fell on his rifle running 
at night during basic training.  He complained of 
intermittent pain and left shoulder weakness.  The examiner 
noted there was no evidence of shoulder asymmetry and that 
the shoulders were well muscled.  There was some tenderness 
elicited upon digital pressure to the bicipital tendon of the 
left shoulder.  The diagnoses included bicipital tendinitis 
of the left shoulder with associated osteoarthritis.  X-ray 
examination revealed minimal acromioclavicular joint 
degenerative joint disease, but no significant abnormality.  
No opinion as to etiology was provided.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board finds entitlement to service connection for a left 
shoulder disorder is not warranted.  Although the most recent 
VA examination revealed evidence of a left shoulder 
disability, there is clear evidence of a supervening injury 
after service and persuasive evidence that there was no left 
shoulder pathology in service, and for more than 10 years 
after discharge.  The Board finds the veteran's July 1979 
separation examination and October 1989 VA examination are 
persuasive evidence that the veteran incurred no chronic left 
shoulder disorder during active service.  The shoulder 
complaints noted in the 1990s clearly arose after the 
intercurrent injury in February 1992.  The Board further 
finds the veteran's recent reports of injuries during active 
service are of little probative value because they are 
inconsistent with the contemporaneous service medical records 
and because his descriptions as to when and how his injury 
was incurred have been inconsistent during the course of this 
appeal.  Therefore, the veteran's claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against this claim.

Increased Rating Claim
Factual Background

Service medical records show that mild pes planus was noted 
on the veteran's August 1975 enlistment examination.  
Subsequent records show the veteran complained of foot pain.  
He noted foot trouble in his July 1979 report of medical 
history.

VA examination in October 1989 noted inspection of the feet 
revealed no discernible pes planus.  

In his January 1990 notice of disagreement the veteran 
complained of constant foot pain.  He stated the disorder 
caused difficulty standing, walking, and wearing regular 
footwear.

Private medical records show the veteran complained of foot 
pain.  A September 1995 examination report noted he 
complained of foot pain that was constant and throbbing in 
nature with intermittent sharp pain to the right great toe.  
He described the pain as 7.5 out of a 10 point scale.  The 
examiner noted tenderness at the plantar fascia and Achilles 
tendons.  There was mild pes planus.  

VA medical records dated in October 1997 show the veteran 
complained of bilateral foot throbbing, burning, and flat 
feet.  The treatment plan included a referral for arch 
supports.  

On VA examination in March 1998 the veteran complained of 
chronic foot pain aggravated by standing more than 30 minutes 
and walking more than 5 city blocks.  He stated driving more 
than one hour caused pain and cramps to the feet.  He stated 
he treated the disorder with rest, physical therapy, orthotic 
supports, and pain relief medication.  The examiner noted 
very marked pes planus with moderate hallux valgus of the 
first toe and bunion formation.  There was tenderness over 
the arches and to the erythematous bunion.  Dorsiflexion was 
to 10 degrees, bilaterally, and plantar flexion was to 20 
degrees, bilaterally.  X-ray examination in November 1997 
revealed mild hallux valgus of the right foot and to the 
fifth toe of the left foot.  The diagnoses included bilateral 
pes planus with mild hallux valgus and bunion formation.

On VA examination in March 1999 the veteran complained of 
pain and cramping to the feet with occasional sharp pain to 
the left great toe.  He reported occasional tenderness to the 
heel of the left foot, but denied problems to the tendons of 
the feet.  The examiner noted the veteran walked with a 
normal gait.  Second degree pes planus was noted upon 
standing, but there were no plantar calluses.  There were no 
hammer toe deformities, interdigital maceration, or 
onychomycosis pedis, but there was a hallux valgus of the 
right foot with the second toe overriding the first toe and 
some desquamation on the heels consistent with tinea pedis.  
There was mild discomfort to digital pressure to the plantar 
aspects, but no pain on compression to the Achilles tendons.  
Dorsiflexion was to 0 degrees and plantar flexion was to 
45 degrees.  The diagnoses included second degree pes planus 
and hallux valgus to the right foot.

VA podiatry examination in March 1999 noted the skin of the 
veteran's feet demonstrated good turgor and normal appearance 
except for callous and slight fissures to the left heel 
borders.  The toes were normally aligned with no lesions.  
The first metatarso-phalangeal joints were enlarged with 
slight redness.  There was pain to passive motion of the 
joint.  The arches were low and depressed to flatfoot on 
weight bearing.  There was pain to pressure on plantar fascia 
at the mid arch.  X-ray examination revealed arthritic 
changes with osseous lipping to the first metatarso-
phalangeal joints.  The diagnoses included symptomatic 
bilateral hallux rigidus (degenerative joint disease), 
congenital bilateral pes planus, and moderate bilateral 
chronic plantar fasciitis.  It was noted that the plantar 
fasciitis could be relieved by new orthodics.  

Private medical records dated in October 2000 noted 
degenerative joint disease in the feet.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The Rating Schedule provides disability ratings for acquired 
flatfoot which is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances (bilateral 50 percent, unilateral 30 percent); 
severe with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate with weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet (bilateral or unilateral 10 
percent); or mild with symptoms relieved by built-up shoe or 
arch support (0 percent).  38 C.F.R. § 4.71a, Code 5276.

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service-
connected bilateral pes planus is not warranted.  There is no 
evidence of a severe disability with objective evidence of 
marked deformity, pain on manipulation and use, indication of 
swelling on use and characteristic callosities or of a 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  

The Board notes that alternative rating criteria 
consideration may be applicable in this case for hallux 
valgus or hallux rigidus, Codes 5280, 5281, but that the 
evidence does not show the veteran has undergone resection of 
the metatarsal heads or that the disorder is so severe that 
it is equivalent to amputation of the great toes.  Therefore, 
higher alternative or separate ratings under these criteria 
are not warranted.  

There is also no evidence of any unusual or exceptional 
circumstances related to this disorder that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the provisions of 38 C.F.R. § 3.321(b), was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  The preponderance of the evidence is 
against this claim.


ORDER

Service connection for a left shoulder disorder is denied.

A rating in excess of 10 percent for bilateral pes planus is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

